FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TONI D. LEVINGSTON,                              No. 11-15566

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00589-AWI-
                                                 SKO
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Toni D. Levingston, a former California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies as required by the Prison Litigation Reform Act,

42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Levingston’s action because

Levingston did not properly exhaust administrative remedies before filing his

complaint, and failed to show that administrative remedies were effectively

unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (explaining that

“proper exhaustion” requires adherence to administrative procedural rules); Sapp v.

Kimbrell, 623 F.3d 813, 826 (9th Cir. 2010) (administrative remedies are

“available” where administrative appeals are screened for proper reasons). We

construe the dismissal of these claims to be without prejudice. See Wyatt, 315 F.3d

at 1120.

      The district court did not abuse its discretion in denying Levingston’s

motions for reconsideration because Levingston provided no basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and

requirements for reconsideration).

      Levingston’s remaining contentions are unpersuasive.

      AFFIRMED.


                                         2                                      11-15566